 

Exhibit 10.7

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXECUTION COPY

VERENIUM LICENSE AGREEMENT

by and between

VERENIUM CORPORATION

and

BP BIOFUELS NORTH AMERICA LLC

(Effective as of September 2, 2010)



--------------------------------------------------------------------------------

 

LICENSE AGREEMENT INDEX

 

          Page  

ARTICLE I

  

DEFINITIONS

     1   

ARTICLE II

  

LICENSE GRANT

     6   

ARTICLE III

  

LICENSEE IMPROVEMENTS; LICENSEE NON-ASSERT

     10   

ARTICLE IV

  

DISCLOSURE OF LICENSED RIGHTS AND MARKING

     11   

ARTICLE V

  

FULLY PAID LICENSE

     12   

ARTICLE VI

  

CONFIDENTIALITY

     12   

ARTICLE VII

  

REPRESENTATIONS AND WARRANTIES

     14   

ARTICLE VIII

  

RISK ALLOCATION

     15   

ARTICLE IX

  

INFRINGEMENT

     16   

ARTICLE X

  

TERM

     18   

ARTICLE XI

  

DISPUTE RESOLUTION

     18   

ARTICLE XII

  

GENERAL PROVISIONS

     20   

 

i



--------------------------------------------------------------------------------

 

VERENIUM LICENSE AGREEMENT

THIS VERENIUM LICENSE AGREEMENT (“Agreement”) is made as of September 2, 2010
(“Effective Date”), by and between Verenium Corporation, a Delaware corporation
(“Verenium”), and BP Biofuels North America LLC, a Delaware limited liability
company (“Licensee”).

RECITALS

Verenium and Licensee have entered into that certain Asset Purchase Agreement
dated as of July 14, 2010 (“Asset Purchase Agreement”), pursuant to, among other
things, Verenium will sell to Licensee, and Licensee will purchase from
Verenium, all of the assets, rights and properties of Verenium and its
Non-Biofuels Subsidiaries (as defined in the Asset Purchase Agreement) used in
or related to Verenium’s lignocellulosic biofuels business and all of the
capital stock of the Biofuels Subsidiaries (as defined in the Asset Purchase
Agreement);

Following the sale of the LC Business, Verenium plans to continue operating the
Enzyme Business (as defined in the Asset Purchase Agreement);

Licensee desires to obtain from Verenium certain rights and licenses to use the
Licensed Rights (as defined below) as provided herein;

The Licensed Rights include rights to use the Retained Enzyme Libraries (as
defined below), and Licensee will receive a copy of the Retained Enzyme
Libraries for use pursuant to the terms and conditions set forth herein; and

Verenium’s and Licensee’s execution and delivery of this Agreement, and the
grant of such rights and licenses to the Licensed Rights, is required by the
Asset Purchase Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained in this Agreement, to induce the Parties to enter into the Asset
Purchase Agreement and consummate the transactions contemplated thereby, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, Verenium and Licensee agree as follows:

ARTICLE I

Definitions

For the purposes of this Agreement, the following terms have the following
meanings:

1.1 “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, (a) controls, (b) is controlled by, or (c) is under common
control with, any other Person referred to in this Agreement. As used in this
Section 1.1, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of another Person,
whether through the ownership of voting securities, by contract, or otherwise.
One Person is presumed to control another Person if the first Person possesses,
directly or indirectly, fifty percent (50%) or more of the voting rights in the
second Person entitled to vote at a meeting of shareholders, members, partners
or other equity or ownership interest holders.



--------------------------------------------------------------------------------

 

1.2 “Biofuels Affiliates” means, upon the consummation of the transaction
contemplated by the Asset Purchase Agreement, the Biofuels Subsidiaries (as
defined in the Asset Purchase Agreement), their successors and assigns, and any
Affiliate of Licensee which carries on or conducts the LC Business or owns any
of the Licensed Rights.

1.3 “BP License Agreement” means the BP License Agreement between Licensee and
Verenium, dated as of the Effective Date, as may be amended in accordance with
its terms.

1.4 “BP Non-Competition Agreement” means the BP Non-Competition Agreement
between Licensee and Verenium, dated as of the Effective Date, as may be amended
in accordance with its terms.

1.5 “Claim” has the meaning given such term in Section 8.1.1.

1.6 “Confidential Information” means any and all information, data and
technology disclosed and/or provided by or on behalf of one Party or any of its
Affiliates to the other Party or any of its Affiliates including, without
limitation, any and all methods and/or materials, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), improvements, compositions, devices, molecules,
genetically engineered organisms, formulae, illustrations, patent applications,
products, works of authorship, compilations, programs, schematics, designs,
drawings, technical plans, prototypes, production and manufacturing processes
and techniques, research, development activities and plans, specifications,
computer programs, object and source code, databases, passwords, log on
identifiers, algorithms, derivative works, reports, mask works, business and
financial data, business plans, skills and compensation of employees and
consultants, pricing, financial and operational information, information
regarding litigation or other regulatory actions or complaints, marketing plans,
customer and supplier information (including, without limitation, actual or
potential customers or suppliers, customer or supplier lists, and customer or
supplier requirements), regardless of the form in which such information
appears, or by which it is communicated whether in tangible or intangible form,
whether or not marked as confidential or otherwise identified as confidential,
and whether or not stored, compiled or memorialized physically, electronically,
graphically, photographically or in writing, as well as all documents and other
information which contain or reflect or are generated from any of the foregoing.

1.7 “Disclosing Party” means a Party or its Affiliate that furnishes or provides
access to Confidential Information of such Party or its Affiliate to another
Party or its Affiliate.

1.8 “Effective Date” means the date as of which this Agreement is made as set
forth in the introductory paragraph.

 

2



--------------------------------------------------------------------------------

 

1.9 “Enzyme Libraries” means all collections of (i) live organisms, cell
extracts, nucleic acid extracts, nucleic acids cloned into vectors,
(ii) proteins, polypeptides and enzymes included in the SPEED collection, and
(iii) other organic compositions, in each case of clauses (i), (ii) and
(iii) contained in, or derived or manufactured from, samples of diverse
biological materials, which collections are expressly listed and described on
Schedule 1.9 and which were Purchased Assets (as defined in the Asset Purchase
Agreement) or were assets of the Biofuels Subsidiaries, in each case existing at
the Effective Date.

1.10 “Extended Term Patent Rights” means (a) those Patent Rights expressly
listed and identified on Schedule 1.10 and (b) Patent Rights arising from
prosecution or maintenance of such Patent Rights expressly listed and identified
on Schedule 1.10.

1.11 “Field of Use” means the researching, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts, and for the avoidance of doubt excludes starch to
ethanol, starch to other biofuels and starch to bioproducts.

1.12 “Intellectual Property” means any of the following: (i) (a) Patent Rights
which are expressly listed and identified on Schedule 1.12 and (b) Patent Rights
arising from prosecution or maintenance of such Patent Rights expressly listed
and identified on Schedule 1.12, (ii) registered and unregistered copyrights in
both published and unpublished works and all moral rights, and all applications,
registrations, renewals and extensions in connection therewith, together with
all translations thereof which are expressly listed and identified on
Schedule 1.12, (iii) any of the following which are expressly listed and
identified on Schedule 1.12: methods and/or materials, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), compositions, devices, molecules, genetically
engineered organisms, formulae, illustrations, works of authorship,
compilations, programs, schematics, designs, drawings, technical plans,
prototypes, production and manufacturing processes and techniques, research,
development activities and plans, specifications, computer programs, object and
source code, databases, passwords, log on identifiers, algorithms and mask
works, and (iv) all of the foregoing contained or embodied in or with respect to
any Software which are expressly listed and identified on Schedule 1.12, all of
which were Excluded Assets existing at the Effective Date.

1.13 “LC Business” means the researching, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts (which for the avoidance of doubt excludes starch to
ethanol, starch to other biofuels and starch to bioproducts), carried on or
conducted by Licensee and/or any of its Affiliates.

 

3



--------------------------------------------------------------------------------

 

1.14 “Licensed Intellectual Property” means the intellectual property rights
granted to Verenium or any Non-Biofuels Subsidiary pursuant to a license,
sublicense or use right under or pursuant to any Third Party Licensor Agreement
expressly listed and identified on Schedule 1.14, which were Excluded Assets
existing at the Effective Date.

1.15 “Licensed Rights” means the Intellectual Property, the Licensed
Intellectual Property and the Retained Enzyme Libraries, subject to all Third
Party Consents and the terms of all Third Party Licensor Agreements and all
Third Party Licensee Agreements.

1.16 “Licensee” means BP Biofuels North America LLC, a Delaware limited
liability company, or any successor or assign pursuant to Section 12.3.

1.17 “Licensee Improvements” means any improvements, additions, modifications,
developments, enhancements, updates, derivative works, transformations,
translations, adaptations and other changes in or to the Licensed Rights,
including any new or improved process, application, method of use, method of
manufacture, composition of matter, tool, system, technology, design change,
manufacturing or processing technique, or any other invention, discovery or
creation, arising or derived from or arising as a result of the practice of any
of the Licensed Rights pursuant to this Agreement, including any product derived
from the Enzyme Libraries covered by any of the foregoing.

1.18 “Licensee Indemnitees” mean Licensee, each of Licensee’s Affiliates, and
the officers, directors, independent contractors, partners, shareholders,
members, managers, employees, agents, and successors and assigns of Licensee and
Licensee’s Affiliates.

1.19 “Losses” has the meaning given such term in Section 8.1.1.

1.20 “Non-Competition Agreements” means the BP Non-Competition Agreement and the
Verenium Non-Competition Agreement.

1.21 “Party” means either Verenium or Licensee and they may be referred to
collectively as “Parties.” A reference to a “Party” includes that Party’s
successors in title and assigns or transferees permitted in accordance with the
terms of this Agreement.

1.22 “Patent Rights” means all issued patents and pending unpublished and
published patent applications (including certificates of invention, applications
for certificates of invention and priority rights) in any country or region,
including all plant patents and design patents, provisional applications,
substitutions, continuations, continuations-in-part, continued prosecution
applications including requests for continued examination, divisional
applications and renewals, and all letters patent or certificates of invention
granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing, as well as the rights to file for, and to
claim priority to, such patent rights.

1.23 “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.

 

4



--------------------------------------------------------------------------------

 

1.24 “Receiving Party” means any Party or its Affiliate that receives or has
access to Confidential Information of the other Party or its Affiliate.

1.25 “Retained Enzyme Libraries” means all collections of (i) live organisms,
cell extracts, nucleic acid extracts, nucleic acids cloned into vectors,
(ii) proteins, polypeptides, enzymes and (iii) other organic compositions, in
each case of clauses (i), (ii) and (iii) contained in, or derived or
manufactured from, samples of diverse biological materials which collections
were Excluded Assets (as defined in the Asset Purchase Agreement) existing at
the Effective Date and expressly listed and described on Schedule 1.25 hereto.

1.26 “Retained Enzyme Libraries License” has the meaning given to such term in
Section 2.3.

1.27 “Software” means all computer software, the tangible media on which it is
recorded (in any form) and all supporting documentation, including, without
limitation, input and output format, program listings, narrative descriptions,
source code, object code, executable code, algorithms, logic and development
tools, operating instructions, construction and design specifications, training
materials and user manuals, and data and databases, including those pertaining
to the design, operation, maintenance, support, development, performance, and
configuration of such software, together with all translations, adaptations,
modifications, derivations, combinations and derivative works thereof.

1.28 “Software Contract” means any contract which conveys or grants Verenium or
any of its Affiliates rights to access or use Software.

1.29 “Sublicense” means any grant by Licensee of a written sublicense under the
Licensed Rights pursuant to the terms of this Agreement.

1.30 “Sublicensee” means any Third Party to whom Licensee grants a Sublicense.

1.31 “Term” has the meaning given such term in Section 10.1 of this Agreement.

1.32 “Third Party” means a Person other than the Parties to this Agreement and
their respective Affiliates.

1.33 “Third Party Licensee Agreements” means any agreement pursuant to which
Verenium or any of its Affiliates has granted a license or sublicense under the
Licensed Rights to any Third Party as of the Effective Date.

1.34 “Third Party Consents” means the applicable prior consent, sublicense
and/or permission of any and all Third Parties, whether such Third Party is a
licensor(s) of any of the Licensed Intellectual Property (“Third Party
Licensor”) or otherwise, to the grant under any of the Intellectual Property or
Licensed Intellectual Property of any of the rights proposed to be granted to
Licensee hereunder, in the form as may be required by any such Third Party from
time to time.

 

5



--------------------------------------------------------------------------------

 

1.35 “Third Party Licensor Agreement” means an agreement pursuant to which a
Third Party Licensor licenses or sublicenses to Verenium or an Affiliate rights
with respect to intellectual property rights owned or controlled by such Third
Party Licensor, including without limitation any Software Contract.

1.36 “Third Party Consent Payments” has the meaning given it in Section 2.5 of
this Agreement.

1.37 “Verenium” means Verenium Corporation, a Delaware corporation, or any
successor or assign pursuant to Section 12.3.

1.38 “Verenium Activities” has the meaning given it in Section 3.2 of this
Agreement.

1.39 “Verenium Indemnitees” mean Verenium, each of Verenium’s Affiliates, and
the officers, directors, independent contractors, partners, shareholders,
members, managers, employees, agents, and successors and assigns of Verenium and
Verenium’s Affiliates.

1.40 “Verenium “Non-Competition Agreement” means the Verenium Non-Competition
Agreement between Verenium and Licensee, dated as of the Effective Date, as may
be amended in accordance with its terms.

ARTICLE II

License Grant

2.1 License Grant. Subject to the terms and conditions contained in this
Agreement, Verenium for itself and its Affiliates hereby grants to Licensee and
its Affiliates a nonexclusive, worldwide, royalty free and fully paid,
nontransferable (except as provided in Section 12.3), perpetual and irrevocable
right and license, with the right to sublicense solely as set forth in
Section 2.2 hereof, under and with respect to the Intellectual Property and
Licensed Intellectual Property, to make or have made, use or have used, practice
or have practiced, improve or have improved, research or have researched,
develop or have developed, modify or have modified, enhance or have enhanced,
create derivative works of or have derivative works created, market or have
marketed, distribute or have distributed, import or have imported, export or
have exported, sell, offer for sale, have sold or otherwise dispose of, products
or services in the Field of Use, in each case subject to all applicable Third
Party Licensor Agreements and Third Party Consents and to all applicable Third
Party Licensee Agreements. Licensee for itself and its Affiliates agrees not to
practice or use the Intellectual Property and Licensed Intellectual Property
except as expressly permitted by this Agreement.

Notwithstanding the foregoing, the term of the license grant set forth in this
Section 2.1 with respect to the Extended Term Patent Rights shall initially be
for ten (10) years from the Effective Date, and Licensee shall have the right at
any time prior to the expiration of said ten (10) year term, upon written notice
from Verenium, to elect to extend the term with respect to those Extended Term
Patent Rights that Licensee intends to use in the Field of Use to a perpetual
license term by sending written notice of such election, identifying the
relevant Extended Term Patent Rights for which Licensee elects to so extend the
term, within ninety (90) days of receipt of such notice from Verenium. In the
event Verenium fails to give notice to Licensee as

 

6



--------------------------------------------------------------------------------

aforesaid at least ninety (90) days prior to the expiration of such ten
(10) year term, the term of the license grant set forth in this Section 2.1 with
respect to the Extended Term Patent Rights shall automatically convert to a
perpetual license term without further action by or notice from Licensee. In the
event Licensee gives written notice to Verenium as aforesaid within ninety
(90) days of receipt of notice from Verenium of those Extended Term Patent
Rights for which Licensee elects to so extend the term, effective upon such
written notice from Licensee, the term with respect to those Extended Term
Patent Rights identified in such written notice from Licensee shall become
perpetual, and the term with respect to any Extended Term Patent Rights that are
not identified in such written notice from Licensee shall end upon the date that
is ten (10) years after the Effective Date. In the event Licensee does not give
written notice to Verenium as aforesaid within ninety (90) days of receipt of
notice from Verenium, the term of the license grant set forth in this
Section 2.1 with respect to the Extended Term Patent Rights shall end upon the
date that is ten (10) years after the Effective Date.

2.2 Sublicenses. The license granted in Section 2.3 with respect to the Retained
Enzyme Libraries is not sublicensable, or otherwise transferrable by Licensee or
its Affiliates except as expressly set forth in Sections 2.3 and 12.3 hereof.
Except as provided in the immediately preceding sentence, Licensee and its
Affiliates may enter into Sublicenses for the Intellectual Property and Licensed
Intellectual Property, as Licensee may determine in its sole discretion,
provided that: (a) promptly upon execution of a Sublicense, Licensee and its
Affiliates shall furnish Verenium with the name and current mailing address of
each Sublicensee and with a copy of each Sublicense (which such information,
including such Sublicense, shall be treated as Confidential Information of
Licensee pursuant to Article VI below and which by necessity may be redacted in
part); and (b) the terms of any such Sublicense shall be consistent with the
terms of this Agreement.

2.3 Retained Enzyme Libraries. Subject to the terms and conditions contained in
this Agreement, Verenium for itself and its Affiliates hereby grants to Licensee
and its Biofuels Affiliates a non-exclusive, worldwide, royalty free and fully
paid, nontransferable (except as provided in Section 12.3), non-assignable,
non-sublicensable, perpetual and irrevocable right and license to Verenium’s and
its Affiliates’ right, title and interest in and to the Retained Enzyme
Libraries to use, improve, modify, enhance, create derivative works of, or
accessions to, update, adopt, transform, translate or change any of the contents
of the Retained Enzyme Libraries, subject to all applicable Third Party Licensor
Agreements, Third Party Consents and Third Party Licensee Agreements (the
“Retained Enzyme Libraries License”). Verenium shall deliver to Licensee a copy
of the Retained Enzyme Libraries by delivering or allowing Licensee access to
collect a clone or an aliquot of the culture from the Retained Enzyme Libraries,
at Licensee’s sole cost and expense. The Retained Enzyme Libraries are
non-transferable and non-assignable by Licensee and its Affiliates except as
expressly set forth in Section 12.3 hereof, and no right with respect to the
Retained Enzyme Libraries shall be sublicensable, by Licensee or its Affiliates,
without Vereniums’s prior written consent, provided, however, that to the extent
the Retained Enzyme Libraries contain an isolated clone of a gene or its DNA
sequence, a subclone thereof, or a purified enzyme produced therefrom, Licensee
and its Affiliates may transfer to any particular Third Party (including the
Affiliates of such Third Party) up to one hundred (100) unique samples (such
samples to be comprised of clones or DNA sequences, subclones and/or enzymes
totaling one hundred (100) in the aggregate) without the prior written consent
of Verenium, subject to a written agreement with such Third Party that includes
confidentiality and

 

7



--------------------------------------------------------------------------------

non-use obligations (such as through a material transfer agreement) consistent
with the terms of this Agreement. For the avoidance of doubt, notwithstanding
the limitations contained in this Section 2.3, with respect to the Retained
Enzymes Libraries License, Licensee and its Affiliates shall be permitted to
sell any products derived from the Retained Enzymes Libraries in the Field of
Use that are covered by any Licensee Improvements.

2.4 Regulatory Submissions. Licensee, in its discretion, shall have the right to
submit any regulatory submissions with respect to the Field of Use. Licensee
shall own all right, title and interest in and to such regulatory submissions
and approvals, all information and data thereunder and all such government
authorizations, registrations and approvals shall be in the name of Licensee.
Verenium, at Licensee’s request, shall provide all requested assistance with
respect to the regulatory submissions, approvals and/or any other communications
arising from Licensee’s actions under this Section 2.4. Licensee shall reimburse
Verenium’s reasonable costs and expenses incurred with respect to such requested
assistance based upon an agreed budget for such costs and expenses upon
presentation by Verenium of invoices or receipts from a Third Party documenting
the amount and payment of such reasonable costs and expenses.

2.5 Third Party Consents. Notwithstanding any other provision of this Agreement,
neither Verenium nor its Affiliates are required to make a disclosure of any
Licensed Rights, including any Licensed Intellectual Property (including any
Software Contract), or procure any rights on Licensee’s behalf, or grant any
right, license or sublicense under or to any of the foregoing, to the extent
that such Licensed Rights were acquired from a Third Party Licensor under a
Third Party Licensor Agreement that prevents or restricts disclosure of such
Licensed Rights or the granting of rights, licenses or sublicenses under such
Licensed Rights, or such disclosure is otherwise subject to a Third Party
Consent requirement, except that (a) if the Third Party Licensor Agreement
restricts disclosure of such Licensed Rights only to a sublicensee that is bound
by confidentiality obligations, then Verenium shall disclose such Licensed
Rights to Licensee subject to the confidentiality obligations of Article VI, and
(b) if the Third Party Licensor Agreement restricts disclosure of such Licensed
Rights or the granting of rights, licenses or sublicenses under such Licensed
Rights by requiring the prior written consent of the Third Party Licensor, then
Licensee may seek the Third Party Consent, and, if Licensee obtains such Third
Party Consent, Verenium shall grant the license or sublicense under such
Licensed Rights pursuant to Section 2.1. Verenium shall not be required to
assist Licensee in any way or secure on Licensee’s behalf, any Third Party
Consents. Licensee shall be solely responsible for the payment of any money or
other consideration that may be required to be paid or given to such Third Party
at any time to secure, provide or obtain any Third Party Consents (collectively,
“Third Party Consent Payments”). At no time shall Verenium be obligated to pay
any money or any other consideration or to amend the terms of any Third Party
Licensor Agreements, at any time to secure, provide or obtain any Third Party
Consent. The disclosure, license, sublicense or use of the Licensed Rights
hereunder shall be made subject to any confidentiality obligations or other
restrictions required under the Third Party Licensor Agreement pursuant to which
such Licensed Rights were acquired from such Third Party. If a Third Party
Licensor Agreement provides a non-assert right or protection with respect to
Patent Rights to Verenium or any of its Affiliates, if and to the extent the
express terms of such non-assert provide or extend the benefits or protections
of such provision expressly to a sublicensee of Verenium or any of its
Affiliates, then subject to the terms of the Third Party Licensor Agreement,
Licensee will be entitled to the benefits or protections of such provision to
the extent expressly allowed by such Third Party Licensor Agreement and provided
(x) Verenium and its Affiliates shall be under no obligation to pay any money or
any other consideration or to amend the terms of any Third Party

 

8



--------------------------------------------------------------------------------

Licensor Agreements at any time to secure, provide or obtain the benefits of
such non-assert provision to Licensee or its Affiliates, (y) Verenium and its
Affiliates shall not be required to make any claim or engage in any litigation
or other proceeding to obtain the benefit of any such non-assert provision for
Licensee and its Affiliates, and (z) Licensee and its Affiliates shall be
required to adhere to the express terms of such non-assert provision and not
cause Verenium or its Affiliates to be in breach of or default under such Third
Party Licensor Agreement.

2.6 Third Party Licensee Agreement Restrictions. If any Licensed Rights are
subject to licenses or sublicenses granted to Third Parties as of the Effective
Date under any Third Party Licensee Agreement, to the extent that such Licensed
Rights granted hereunder conflict with the terms of such Third Party Licensee
Agreement, such Licensed Rights granted hereunder are granted subject to such
terms of such Third Party Licensee Agreement.

2.7 Audit of Licensed Rights. Verenium shall have the right to inspect at its
expense, through an independent auditing firm in the United States reasonably
acceptable to Licensee, which acceptance will not be unreasonably delayed or
denied by Licensee (“Technology Auditor”), Licensee’s and its Affiliates’ use of
the Licensed Rights limited to once per year (and additionally to the extent
that an audit shows that Licensee and its Affiliates are not using the Licensed
Rights in material conformance with the terms of this Agreement) to confirm to
Verenium Licensee’s and its Affiliates’ compliance with this Agreement. Any such
inspections shall be conducted during normal business hours at reasonable times
and upon reasonable prior written notice. If any such inspection reveals that
Licensee and its Affiliates are not using the Licensed Rights in material
conformance with the terms of this Agreement, Licensee and its Affiliates shall
promptly take corrective action as directed by Verenium, and Licensee and its
Affiliates shall, as soon as commercially possible using Licensee’s and its
Affiliates reasonable commercial efforts, provide evidence of such corrective
action to Verenium including (a) furnishing to Verenium a written certification
from an officer of Licensee that the corrective action has been taken and
completed in all material respects, and (b) allowing the Technology Auditor to
reinspect the use of the Licensed Rights to verify the corrective action has
been taken and completed in all material respects. If Licensee or its Affiliates
do not take and complete the corrective action(s) as soon as commercially
possible using Licensee’s and its Affiliates’ reasonable commercial efforts,
Verenium may exercise its rights and remedies under this Agreement, at law and
in equity with respect thereto.

2.8 Biodiversity Agreements. If Verenium owes any payment under any biodiversity
agreement referenced in Section 3.11 of the Disclosure Schedules to the Asset
Purchase Agreement as a result of any sale, license or other transfer by
Licensee or any of its Affiliates or their respective licensees to a Third Party
of any product developed or produced through the use of the Retained Enzyme
Libraries and/or the use of that portion of the Intellectual Property or the
Licensed Intellectual Property that covers the Retained Enzyme Libraries,
Verenium will invoice Licensee for the amount of such payment, and Licensee
shall pay the invoice within thirty (30) days after the receipt of the invoice.
Licensee shall have the right to negotiate with the other contracting party or
parties under any such biodiversity agreement with respect to any such payments
or other terms, including with respect to entering into a new biodiversity
agreement to replace any existing agreement and Verenium shall cooperate with
Licensee and use all commercially reasonable efforts to assist Licensee in
obtaining a change in such terms or entering into a new biodiversity agreement.

 

9



--------------------------------------------------------------------------------

 

ARTICLE III

Licensee Improvements; Licensee Non-Assert

3.1 Licensee Improvements. Subject to any applicable Third Party Licensor
Agreement and Third Party Consent and Third Party Licensee Agreement, all right,
title and interest in and to all Licensee Improvements derived from or arising
as a result of the practice of the Licensed Rights by Licensee, its Biofuels
Affiliates and Sublicensees, as permitted by this Agreement, which Licensee, its
Affiliates or Sublicensees may have or acquire (other than through Verenium),
make or develop, or have made or developed, solely or jointly with any other
Person or Persons, shall be owned by Licensee, its Affiliates or Sublicensees,
respectively.

3.2 Licensee Non-Assert. In the event that the use or practice (a) by Verenium
or its Affiliates of the Enzyme Libraries pursuant to the BP License Agreement,
or (b) by Verenium, its Affiliates or licensees of the Retained Enzyme
Libraries, including without limitation in each case any modification,
enhancement, derivative, transformation, translation or change to any of the
Enzyme Libraries or Retained Enzyme Libraries made by Verenium or its Affiliates
or Sublicensees (collectively, “Verenium Activities”), would infringe any
(i) Patent Right of Licensee or its Affiliates that claims any Licensee
Improvement or any modification, enhancement, derivative, transformation,
translation or change to any of the Enzyme Libraries or Retained Enzyme
Libraries made by Licensee or its Affiliates or (as applicable) licensees or
(ii) patent issuing from a patent application filed by Licensee pursuant to
Section 4.3.4 (“Licensee Improvement Patent Rights”), then Licensee hereby
covenants to Verenium and its Affiliates and (as applicable) licensees that
Licensee and its Affiliates will not, and will cause the applicable Third Party
that owns or has been granted a license or sublicense to any Licensee
Improvement Patent Rights not to, assert or enforce such Licensee Improvement
Patent Rights against Verenium and (as applicable) licensees and its Affiliates
solely with respect to the Verenium Activities. Upon a Verenium Change in
Control (as defined in the BP License Agreement), this Section 3.2 shall be
limited only to Verenium Activities in the Verenium Field of Use (as defined in
the BP License Agreement) and shall terminate and be of no further force and
effect with respect to Verenium Activities in the Field of Use. If Verenium or
its successor entity enters into a BP Field of Use License (as defined in the BP
License Agreement) with Licensee pursuant to Section 2.4 of the BP License
Agreement, this Section 3.2 with respect to Verenium Activities in the Field of
Use shall be reinstated and become effective as of the effective date of such BP
Field of Use License.

 

10



--------------------------------------------------------------------------------

 

ARTICLE IV

Disclosure of Licensed Rights and Marking

4.1 Disclosure. All disclosures of Licensed Rights under this Agreement shall be
made at locations in the United States of America designated by Verenium, except
as otherwise provided for in this Agreement.

4.2 Marking. Licensee agrees to mark any Licensed Rights with the appropriate
(a) Patent Rights patent number pursuant to the terms of 35 United States Code
¶ 287 and/or (b) any other Verenium registration number(s) or Verenium
proprietary rights designations as applicable.

4.3 Assignment of Patent Rights Prior To Abandonment and Patent Applications.

4.3.1 Verenium shall be under no obligation to file or prosecute any patent
application, secure any patent, or maintain any patent application or patent
under the Licensed Rights. However in the event that Verenium decides not to
continue prosecution of or not to pay any required taxes or maintenance fees for
any such patent application or patent within the Licensed Rights, then Verenium
shall, at least ninety (90) days before the date which such action is required,
send written notice to Licensee advising of such decision and shall maintain any
such application or patent active up to such date.

4.3.2 Upon receipt of the notice provided for in Section 4.3.1, Licensee shall
have the right but not the obligation to take action at its own expense to
maintain such patent application or patent active. If Licensee decides to
maintain such patent application or patent active, Licensee will provide written
notice to Verenium of such decision and Verenium shall have no obligation to
take any action or do anything other than the following upon receipt of written
request from Licensee:

(a) Promptly assign such patent application or patent or such invention to
Licensee or its designee; and

(b) Provide Licensee or its designee with such information and documents
necessary to maintain such patent application or patent active or in force.

4.3.3 In the event of an assignment pursuant to Section 4.3.2, Licensee agrees
to grant and shall grant to Verenium and its Affiliates a fully paid up,
irrevocable, non-exclusive, worldwide immunity from suit under the assigned
patent application or patent or any patent application filed for any assigned
invention. The immunity from suit granted in this Section 4.3.3 shall convey to
Licensee and its Affiliates the right to exercise all rights of the new owner,
or its designee as the case may be, except for the right to:

(a) convey title;

(b) grant exclusive licenses; and

(c) sue for enforcement,

under the BP License Agreement.

 

11



--------------------------------------------------------------------------------

4.3.4 Following a written request by Licensee to Verenium to prepare and file a
patent application on an invention, or file a patent application in an
additional jurisdiction, within the Licensed Rights, if Verenium notifies
Licensee in writing within ninety (90) days after receipt of such request that
it does not intend to prepare and file a patent application on such invention,
Licensee shall have the right to prepare and file such patent application on
such an invention or in such additional jurisdiction, at Licensee’s sole cost
and expense, and Licensee will provide written notice to Verenium of its
exercise of such right. Verenium shall provide Licensee or its designee with
such information and documents necessary to prepare and file such patent
application. Verenium shall assign and hereby assigns to Licensee all Verenium’s
right title and interest in and to such patent application.

4.3.5 In the event Licensee does not choose to take action at its own expense to
maintain such patent application or patent active or to file a patent
application on such invention, and fails to give the required notice under
Section 4.3.2 or 4.3.4, as applicable, then Verenium shall be free to sell,
assign or otherwise transfer said patent application or patent to any Third
Party, including any competitor of either Licensee or Verenium notwithstanding
any other restriction, but subject to the grant of Licensed Rights hereunder as
subject to Section 4.3.3 above.

ARTICLE V

Fully Paid License

5. Royalty Free, Fully Paid Licenses. The licenses and other rights granted
pursuant to this Agreement by Verenium to Licensee and its Affiliates shall be
royalty-free and deemed fully paid-up in consideration for the Parties entering
into and consummating the transactions contemplated by the Asset Purchase
Agreement.

ARTICLE VI

Confidentiality

6.1 Confidentiality. During the Term, each Party in its capacity as a Receiving
Party (on behalf of itself and its Affiliates) shall hold all Confidential
Information of the Disclosing Party in confidence and shall not disclose, use,
copy, publish, distribute, display, disseminate, provide access to or in any way
disburse any Confidential Information, except: (a) as reasonably necessary to
carry out its responsibilities under this Agreement; (b) as otherwise allowed
under this Agreement; or (c) with written consent of the Disclosing Party. The
Receiving Party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its and its Affiliates’ employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the Disclosing Party.

6.2 Exceptions. The obligations set forth in Section 6.1 shall not apply to any
portion of Confidential Information which the Receiving Party can prove by
competent evidence:

6.2.1 is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or its Affiliates in breach of this Agreement, generally
known or available;

 

12



--------------------------------------------------------------------------------

 

6.2.2 is known by the Receiving Party or its Affiliates at the time of receiving
such information as evidenced by documentation pre-dating disclosure to the
Receiving Party or its Affiliates by the Disclosing Party;

6.2.3 is furnished to the Receiving Party by a Third Party that is free to
disclose to others without breach of any obligation of confidentiality or
non-disclosure; or

6.2.4 was independently developed by the Receiving Party or its Affiliates
without reference to information provided by the Disclosing Party, as evidenced
by clear documentation.

6.3 Permitted Disclosures. The Receiving Party and its Affiliates are expressly
authorized to disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

6.3.1 exercising the rights and performing the obligations of the Receiving
Party under this Agreement;

6.3.2 prosecuting or defending litigation as permitted by this Agreement;

6.3.3 complying with applicable laws and regulations;

6.3.4 disclosure to FDA, DOE, USDA or EPA or any comparable or successor
government agencies worldwide;

6.3.5 disclosure to employees, agents, consultants and independent contractors
of the Receiving Party and its Affiliates only on a need-to-know basis and
solely as necessary in connection with the performance of this Agreement,
provided that each disclosee must be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article VI prior to any such disclosure; or

6.3.6 disclosure to any bona fide potential investor, investment banker,
acquirer, merger partner, or other potential financial partner; provided that in
connection with such disclosure, the Disclosing Party shall inform each
disclosee of the confidential nature of such Confidential Information and use
reasonable efforts to cause each disclosee to treat such Confidential
Information as confidential.

In the event the Receiving Party or any of its Affiliates is required to make a
disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 6.3.2 or 6.3.3, it will, except where impracticable, provide the
Disclosing Party at least sufficient prior written notice of any such disclosure
so that the Disclosing Party may seek a protective order or other appropriate
remedy. Notwithstanding the foregoing, the Receiving Party and its Affiliates
shall take all reasonable action to preserve the confidentiality of the
Confidential Information of the Disclosing Party, including, without limitation,
by cooperating with the Disclosing Party to obtain a protective order or other
appropriate remedy.

 

13



--------------------------------------------------------------------------------

 

6.4 Notice of Non-Permitted Disclosure. If the Receiving Party becomes aware of
any unauthorized use or disclosure of the Confidential Information of the
Disclosing Party, the Receiving Party shall promptly notify the Disclosing Party
in writing.

6.5 Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the Disclosing Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article VI. In addition to all other remedies, the Disclosing
Party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Article VI.

ARTICLE VII

Representations and Warranties

7.1 Representations and Warranties of Verenium. Verenium represents and warrants
to Licensee as of the Effective Date:

7.1.1 Verenium (a) is a corporation duly organized, validly existing and in good
standing under the laws of its incorporating jurisdiction, and (b) has all
requisite power and authority to enter into this Agreement.

7.1.2 This Agreement is a valid and binding obligation of Verenium enforceable
in accordance with its terms, and does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate in any material respect any law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

7.2 Verenium Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, VERENIUM
EXPRESSLY DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR
TRADE USAGE.

7.3 Licensee’s Representations and Warranties. Licensee represents and warrants
to Verenium as of the Effective Date:

7.3.1 Licensee (a) is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and (b) has all requisite power and authority to enter into this Agreement.

7.3.2 This Agreement is a valid and binding obligation of Licensee enforceable
in accordance with its terms, and does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate in any material respect any law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

 

14



--------------------------------------------------------------------------------

 

7.4 Licensee Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.3, LICENSEE
EXPRESSLY DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY’ OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR
TRADE USAGE.

ARTICLE VIII

Risk Allocation

8.1 Indemnification.

8.1.1 By Verenium. Subject to the provisions of Section 8.4 and Article IX
below, Verenium hereby agrees to defend, indemnify and hold harmless the
Licensee Indemnitees from and against any losses, damages, liabilities, expenses
and costs, including reasonable attorneys’ fees and legal expenses (“Losses”)
incurred by any of the Licensee Indemnitees as a result of any claim, demand,
action or other proceeding by any Third Party (“Claim”) arising from or related
to (a) any material breach of the representations, warranties, covenants or
agreements of Verenium under this Agreement; and (b) any negligence or
intentional misconduct by Verenium, its Affiliates or their respective
employees, agents or representatives in performing its covenants, agreements or
obligations under this Agreement. The foregoing indemnification, defense and
hold harmless obligation will not apply to the Licensee Indemnitees,
respectively, in the event and to the extent that a court of competent
jurisdiction determines that such Claims arose as a result of any Licensee
Indemnitee’s respective negligence, intentional misconduct or breach of this
Agreement, but only up to and to the extent of the respective Licensee
Indemnitee’s proportional share of fault or responsibility.

8.1.2 By Licensee. Subject to the provisions of Section 8.4 and Article IX
below, Licensee hereby agrees to defend, indemnify and hold harmless the
Verenium Indemnitees from and against any Losses incurred by any of the Verenium
Indemnitees as a result of any Claim arising from or related to (a) any material
breach of the representations, warranties, covenants or agreements of Licensee
under this Agreement; and (b) any negligence or intentional misconduct by
Licensee, its Affiliates or their respective employees, agents or
representatives in performing the covenants, agreements or obligations under
this Agreement. The foregoing indemnification, defense and hold harmless
obligation will not apply in the event and to the extent that a court of
competent jurisdiction determines that such Claims arose as a result of any
Verenium Indemnitee’s negligence, intentional misconduct or breach of this
Agreement, but only up to and to the extent of the respective Verenium
Indemnitee’s proportional share of fault or responsibility.

8.2 Procedure. To receive the benefit of indemnification under Section 8.1, the
Indemnitees must (a) promptly provide notification of the claim and reasonable
cooperation to the Indemnitor; provided that failure to promptly notify
Indemnitor will not limit the claim for indemnification hereunder except to the
extent that such failure actually prejudices Indemnitor, (b) tender to
Indemnitor complete control of the defense, settlement and compromise of the

 

15



--------------------------------------------------------------------------------

claim; provided that Indemnitor will not settle any such claim without the
consent of Indemnitee unless a full release of Indemnitee is obtained from all
Third Party claimants; and (c) not make any admissions to any Third Party
regarding the claim or settle any indemnified claim except as approved by
Indemnitor in writing or as required by applicable law. Any Indemnitee may
participate in its defense at its own cost and expense and Indemnitor will
consult with Indemnitee in connection with defense and settlement. The foregoing
states the entire liability of the applicable Indemnitor in respect of any
Claim. Nothing contained in this provision or this Agreement is, however,
intended to require Indemnitor to pay to any Indemnitee any amount other than
(i) for the costs of Indemnitee’s defense, if Indemnitor elects not to defend;
and (ii) such amounts actually paid by Indemnitee to the Third Party claimant if
Indemnitor fails to pay the Third Party claimant directly for any settlement
approved by Indemnitor or any finally awarded judgment in favor of the Third
Party claimant.

8.3 Insurance. Unless self insured, each Party will procure and maintain
insurance, including product liability insurance, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated at all times during the Term. It is
understood that such insurance will not be construed to create a limit of either
party’s liability with respect to its indemnification, defense or hold harmless
obligations under this Article VIII.

8.4 LIMITATION OF LIABILITY. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE VI OR AS OTHERWISE PROVIDED IN SECTION 8.1 WITH RESPECT TO THIRD
PARTY CLAIMS, NO PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR LOST PROFITS OR FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

ARTICLE IX

Infringement

9.1 Notice. Each Party shall notify the other Party in writing of any known or
suspected Third Party activity that may infringe, misuse or in any way
misappropriate the Licensed Rights, which notice shall set forth available facts
with respect to such infringing activity.

9.2 Infringement Actions – Verenium Rights.

(a) For any known or suspected Third Party activity that may infringe, misuse or
in any way misappropriate the Licensed Rights, Verenium shall have the right,
but not the obligation, to commence any action including, without limitation,
notifying the infringer to cease and desist all such infringing activity, filing
a complaint and/or instituting a law suit, for any known or suspected Third
Party activity that may infringe any of the Licensed Rights or otherwise misuse
or misappropriate any Licensed Rights (collectively, “Action”). In such
instances in which Verenium commences an Action, Verenium shall have sole
control of any such Action including, without limitation, any

 

16



--------------------------------------------------------------------------------

settlement negotiations. Verenium shall be responsible for all costs and
expenses for any Action that Verenium initiates. Licensee agrees to cooperate
with and join as a necessary party in any Action at the request of Verenium and
at Verenium’s expense. Licensee may be represented by Licensee’s counsel in any
such Action, at Licensee’s own expense, provided that Licensee’s counsel shall
act in an advisory but not controlling capacity.

(b) The prosecution, settlement, or abandonment of any Action brought under
Section 9.2(a) shall be at Verenium’s discretion.

(c) All recoveries by way of royalties, damages and claims (including penalties
and interest) with respect to an Action instituted during the Term, excluding
any prosecuted by Licensee under Section 9.3 below, shall belong to Verenium.

9.3 Infringement Actions – Licensee Rights.

(a) If a Third Party infringes, misuses or in any way misappropriates any of the
Licensed Rights in the Field of Use, Licensee shall first make a written request
that Verenium proceed in accordance with Section 9.2. If Verenium fails or
declines to proceed within ninety (90) days after receipt of a written request
by Licensee to do so, and Verenium does not have a reason based upon a
reasonable commercial interest of Verenium for failing or declining to proceed
in accordance with Section 9.2 hereof, then Licensee shall have the right, but
not the obligation, to take any Action in defense of the Licensed Rights in the
Field of Use, provided, that Licensee provides Verenium written notice of the
Action, which notice shall include a description of the Action, promptly after
Licensee takes any Action. Any Action by Licensee pursuant to this Section 9.3
shall be at Licensee’s own expense, provided, that within thirty (30) days after
receipt of the notice of the Action, Verenium shall have the right to jointly
prosecute the Action and to fund up to one-half ( 1/2) the costs thereof.

(b) In such instances in which Licensee commences an Action, Licensee shall have
sole control of any such Action including, without limitation, any settlement
negotiations. Verenium may be represented by Verenium’s counsel in any such
Action, at Verenium’s own expense (subject to reimbursement under this section),
provided that, subject to Verenium’s right to jointly prosecute pursuant to
Section 9.3(a) above, Verenium’s counsel shall act in an advisory but not
controlling capacity. Verenium will cooperate with Licensee, at Licensee’s
expense, and execute any documents reasonably necessary for Licensee to exercise
Licensee’s rights under this Section.

(c) All recoveries by way of royalties, damages and claims (including penalties
and interest) with respect to an Action instituted by Licensee pursuant to
Section 9.3(b) above, shall belong to Licensee.

 

17



--------------------------------------------------------------------------------

 

ARTICLE X

Term

10.1 Term. The term of this Agreement (the “Term”) shall begin upon the
Effective Date and continue in perpetuity, unless terminated by written
agreement of Verenium and Licensee.

10.2 Rights in Bankruptcy. The Parties agree and acknowledge that the rights
granted by this Agreement are licenses of rights to “intellectual property” as
such term is defined under Section 101 of the Title 11 of the United States
Code, 11 U. S. C. §§ 101-1330, as now in effect or hereafter amended (the
“Bankruptcy Code”). The Parties further acknowledge and agree that Licensee
shall retain and may fully exercise and enjoy all rights and elections available
to it under the Bankruptcy Code including those rights under Section 365(n) of
the Bankruptcy Code, as well as all other applicable laws and regulations. The
Parties further agree that in the event of the commencement of a bankruptcy
proceeding under the Bankruptcy Code by or against a licensor of rights to
intellectual property under this Agreement, Licensee shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, shall be promptly delivered to Licensee
upon Licensee’s written request upon any such commencement of a bankruptcy
proceeding, unless such licensor elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above, upon
rejection of this Agreement by or on behalf of such licensor.

ARTICLE XI

Dispute Resolution

11.1 Objective. The Parties recognize that disputes as to certain matters may
from time to time arise under this Agreement which relate to the rights or
obligations of Verenium and/or Licensee under this Agreement. It is the
objective of the Parties to establish procedures to facilitate the resolution of
disputes arising under this Agreement in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in this Article XI to resolve
any controversy or claim arising out of, relating to or in connection with any
provision of this Agreement, if and when a dispute arises under this Agreement.

11.2 Notice of Dispute. If there is an unresolved dispute relating to the terms
of this Agreement, or the performance thereof, Licensee or Verenium may commence
the dispute resolution process by giving the other party formal written notice
of the dispute, including a description for the dispute in reasonably detail
including the facts underlying the dispute, and the provision of this Agreement
under which the dispute has arisen.

11.3 Resolution by Senior Executives. If the dispute remains unresolved for 30
days after the dispute notice has been delivered, Licensee or Verenium may refer
such dispute to the President of Licensee and the Chief Executive Officer of
Verenium, who shall meet in person or by telephone within 30 days after such
referral to attempt in good faith to resolve such dispute. If such matter cannot
be resolved by discussion of such officers within such 30-day period (as may be
extended by mutual written agreement), such dispute shall be resolved in
accordance with Section 11.4.

 

18



--------------------------------------------------------------------------------

 

11.4 Arbitration. Any dispute that is not resolved as provided in Section 11.3
may be referred to arbitration in accordance with this Section 11.4, by Licensee
or Verenium. Such arbitration shall be conducted in New York, New York, or any
other place selected by mutual agreement of Licensee and Verenium, in accordance
with the Commercial Arbitration Rules of the AAA. Such arbitration shall be
conducted by a single arbitrator with knowledge of and experience with the
alternative energy industry appointed by mutual consent of Licensee and Verenium
or appointed by the AAA if the Parties are unable to select an arbitrator within
30 days. The arbitrator shall apply the governing law set forth in Section 12.1
hereof. The arbitrator shall determine what discovery shall be permitted,
consistent with the goal of limiting the cost and time which the Parties must
expend for discovery; provided the arbitrators shall permit such discovery as
they deem necessary to permit an equitable resolution of the dispute. Any
written evidence originally in a language other than English shall be submitted
in English translation accompanied by the original or a true copy thereof. The
decision of the arbitrator shall be final and binding and conclusive on the
Parties, and the judgment thereon may be entered into any court having
jurisdiction over the Parties and the subject matter thereof. The costs and
expenses of the arbitration, but not the costs and expenses of the Parties, will
be shared equally by the Licensee and Verenium; provided that if the arbitrator
determines that one Party prevailed in the proceeding, then the other Party will
bear the entire cost and expense of the arbitration. If a Party fails to proceed
with arbitration, unsuccessfully challenges the arbitration award, or fails to
comply with the arbitration award, the other Party is entitled to costs,
including reasonable attorneys’ fees, for having to compel arbitration or defend
or enforce the award. Except as otherwise required by law, the Parties and the
arbitrator will maintain as confidential all information or documents obtained
during the arbitration process, including the resolution of the dispute.

11.5 Decision. The arbitrator shall, within 15 days after the conclusion of the
arbitration hearing pursuant to Section 11.4, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded. The
arbitrator shall be authorized to award compensatory damages, but shall not be
authorized (a) to award non-economic damages, such as for emotional distress,
pain and suffering or loss of consortium, (b) to award punitive damages, or
(c) to reform, modify or materially change this Agreement; provided, however,
that the damage limitations described in clauses (a) and (b) of this sentence
will not apply if such damages are statutorily imposed.

11.6 Court Actions. Notwithstanding the foregoing, (a) any Party shall be
permitted to seek a preliminary injunction or other equitable remedy in the
courts to preserve rights, which may otherwise be lost or encumbered in the
absence of injunctive relief, or to preserve the status quo, including but not
limited to preserve confidentiality of Confidential Information, and (b) any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Licensed Rights or other intellectual property rights that
are the subject of this Agreement shall be submitted to a court of competent
jurisdiction in which such Licensed Rights or other intellectual property rights
were granted or arose.

 

19



--------------------------------------------------------------------------------

 

11.7 Remedies Cumulative. The remedies of the Parties are cumulative and not
exclusive, and except as otherwise expressly provided in this Agreement to the
contrary, each Party shall have all rights and remedies available under this
Agreement, at law or in equity.

ARTICLE XII

General Provisions

12.1 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of New York, United States of America, to the
exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

12.2 Independent Contractors. The Parties shall perform their obligations under
this Agreement as independent contractors, and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship among the Parties. None of the Parties will have
any right, power or authority to assume, create, or incur any expense,
liability, or obligation, express or implied, on behalf of any other Party.

12.3 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
directly or indirectly (including without limitation by merger including by or
through merger of a subsidiary, sale of stock, sale of assets or otherwise) by
any Party without the prior written consent of Licensee (in the case of any
assignment or transfer by Verenium), or Verenium (in the case of any assignment
or transfer by Licensee), which consent shall not be unreasonably withheld;
provided, however, that either Party may assign or otherwise transfer this
Agreement and its rights and obligations under this Agreement without the other
Party’s consent in connection with the transfer or sale of all or substantially
all of the collective business or assets of the Party related to this Agreement
to a Third Party, whether by merger (including by or through merger of a
subsidiary), sale of stock, sale of assets or otherwise, provided that this
Agreement and the BP Non-Competition Agreement (in the case of any assignment or
transfer by Licensee), must be assumed by the Third Party in writing, and the
assigning Party shall remain secondarily liable and responsible to the
non-assigning Party for the performance and observance of all such duties and
obligations by such Third Party under this Agreement and under the BP
Non-Competition Agreement (in the case of any assignment or transfer by
Licensee), provided further that in the event of a transaction (whether this
Agreement is actually assigned or is assumed by the acquiring party by operation
of law (e.g., in the context of a reverse triangular merger)), intellectual
property rights of the acquiring party in such transaction (if other than one of
the Parties to this Agreement) shall not be included in the intellectual
property rights licensed or assigned under this Agreement. Either Party can
transfer its rights and obligations under this Agreement to an Affiliate without
the consent of the other Party; however, the assigning party can only transfer
its rights and obligations under this Agreement to an Affiliate if such
assigning Party transfers this Agreement and the applicable Non-Competition
Agreement together, and in whole but not in part, to an Affiliate that is wholly
owned directly or indirectly by the ultimate parent company of the assigning
Party, without the other Party’s consent, and provided that the assigning Party
shall remain secondarily liable and responsible to the other Party for the
performance and observance of all such duties and obligations by such Affiliate
and such Affiliate assumes in writing this Agreement and the applicable
Non-Competition Agreement.

 

20



--------------------------------------------------------------------------------

 

This Agreement shall be binding upon successors and permitted assigns of the
Parties. Any assignment or transfer by operation of law or Change in Control not
in accordance with this Section 12.3 will be null and void.

12.4 Entire Agreement; Amendment; Waiver. This Agreement, together with all
schedules attached hereto which are hereby incorporated by reference, the Asset
Purchase Agreement, the BP Non-Competition Agreement, the BP License Agreement,
the Verenium Non-Competition Agreement and the other agreements by or among the
Parties expressly referred to herein or in the Asset Purchase Agreement, the
terms and conditions of which are herby incorporated by reference, constitutes
and contains the entire understanding and agreement of the parties respecting
the subject matter hereof and cancels and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements
between the Parties, whether oral or written, regarding the subject matter
hereof. No waiver, modification, or amendment of any provision of this Agreement
will be valid or effective unless made in writing and signed by a duly
authorized officer of each of the Parties. A waiver by a Party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition for the future, or of any
subsequent breach hereof.

12.5 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable laws
and regulations, but, if any provision of this Agreement is held to be
prohibited by or invalid under applicable laws and regulations, such provision
will be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or of this Agreement. The
Parties will make a good faith effort to replace the invalid or unenforceable
provision with a valid one which in its economic effect is most consistent with
the invalid or unenforceable provision.

12.6 Further Assurances. Each Party agrees that, subsequent to the execution and
delivery of this Agreement and without any additional consideration, it will
execute and deliver any further legal instruments and perform any acts which are
or may become reasonably necessary to effectuate the purposes of this Agreement.

12.7 No Third Party Beneficiaries. This Agreement is neither expressly or
impliedly made for the benefit of any Third Party except for the Indemnitees as
provided in Section 8.1.

12.8 Force Majeure. No Party shall be liable to any other Party for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by any Force Majeure
Event. The Party affected by such Force Majeure Event will provide the other
Parties with full particulars thereof as soon as it becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities), and will use commercially reasonable efforts
to overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable.

 

21



--------------------------------------------------------------------------------

 

12.9 Notices. Any notice to be given under this Agreement shall be in writing
and shall be considered to be given and received in all respects when hand
delivered, upon written confirmation of delivery after being sent by prepaid
express or courier delivery service, upon confirmation of receipt when sent by
facsimile transmission or three days after deposited in the United States mail,
certified mail, postage prepaid, return receipt requested, in each case
addressed as follows, or to such other address as shall be designated by notice
duly given:

 

If to Verenium:

 

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Legal Officer and Chief

Financial Officer

Fax: (617) 674-5353

 

If to Licensee:

 

BP Biofuels North America LLC

Attention: Director of Business Development

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

12.10 No Implied Licenses. Nothing herein shall be construed as granting, by
implication, estoppel or otherwise, any license or other right to any
intellectual property other than as expressly granted hereunder.

12.11 Interpretation.

12.11.1 Captions, Headings and Recitals. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction. The recitals appearing at the
beginning of this Agreement are incorporated into this terms and conditions in
full by this reference thereto.

12.11.2 Singular and Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders.

12.11.3 Articles, Sections and Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

12.11.4 Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

12.11.5 Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against any Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.

 

22



--------------------------------------------------------------------------------

 

12.11.6 English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

12.12 Counterparts. This Agreement may be executed simultaneously in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the Parties or their representative legal counsel, any one of which
need not contain the signature of more than one party but both such counterparts
taken together will constitute one and the same agreement.

[Remainder of Page Intentionally Blank]

 

23



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, effective as of the Effective
Date.

 

Verenium Corporation

     

BP Biofuels North America LLC

By:

 

/s/ Carlos A. Riva

     

By:

 

/s/ Susan A. Ellerbusch

 

Name:

  

Carlos A. Riva

       

Name:

 

Susan A. Ellerbusch

 

Title:

  

President and Chief Executive Officer

       

Title:

 

President

[Signature Page – Verenium License Agreement]



--------------------------------------------------------------------------------

 

Schedule 1.9

To Verenium License Agreement

Enzyme Libraries

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Schedule 1.10

To Verenium License Agreement

Extended Term Patent Rights

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Schedule 1.12

To Verenium License Agreement

Intellectual Property

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Schedule 1.14

To Verenium License Agreement

Licensed Intellectual Property

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Schedule 1.25

To Verenium License Agreement

Retained Enzyme Libraries

[…***…]

*** Confidential Treatment Requested